Citation Nr: 1727483	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file has since been transferred to the RO in New York, New York.

The Veteran testified at a June 2007 travel board hearing.  A transcript is associated with the record. The Veterans Law Judge who conducted the hearing retired. In March 2010, the Board notified the Veteran that the Veterans Law Judge who presided over his June 2007 hearing was no longer with the Board, and afforded the Veteran an opportunity for another Board hearing.  38 U.S.C.A. § 7107(c).  The Veteran elected to have his appeal determined based on the evidence of record.  Thus, his hearing request is deemed satisfied.

The Veteran's claim for service connection for a right knee disability was denied in February 2009.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, to vacate the decision and remand the matter for readjudication.  The Veteran's claim was thrice remanded by the Board, before it was again denied in July 2016.  The Veteran again appealed the decision to the Court, which in February 2017 vacated the decision once again and remanded the matter for readjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDING OF FACT

The probative evidence of record does not demonstrate that the Veteran's right knee disability is causally or etiologically related to service, nor that symptoms manifested within a year of separation therefrom.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination in December 2010.  The Board finds the examination adequate, because it included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

As VA has satisfied its duties to notify and assist the Veteran, the Board finds no additional actions are necessary to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service connection for a right knee disability.

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Veteran asserts that his current right knee disability resulted from a motor vehicle accident during active duty service.  The record documents the accident, showing the Veteran was a passenger in a head-on collision in March 1956.  

The record also confirms the presence of a current disability, the Veteran has a diagnosis of osteoarthritis of the right knee, which disability is considered a "chronic condition" for purposes of 38 C.F.R. § 3.309.

However, the evidence of record does not show manifestation of symptoms in service, nor does it provide any objective evidence that the Veteran's knee symptoms manifested to a compensable degree within a year of separation from service.  Moreover, no treating or examining medical provider has explicitly attributed the Veteran's current knee symptoms to his March 1956 motor vehicle accident. 

Diagnostic imaging of the Veteran's knee from 1995 showed evidence of mild degenerative changes.  At that time, the Veteran related that he had sprained his right knee two years earlier.  VA treatment notes from December 1999 show only occasional pain complaints.  VA treatment records from December 2000, January and July 2001, July 2002, and March 2003 show no pain complaints.  March 2004 VA treatment notes show the Veteran ambulated with a normal gait, with range of motion of the extremities intact.  July 2005 treatment records show complaints of periodic knee pain, and the initial reference on the Veteran's part to his motor vehicle accident in service as a potential cause.  

In February 2006, private treatment records reveal ongoing treatment for right knee pain and swelling, with diagnostic imaging suggesting osteoarthritis.  However, April 2008 VA treatment records indicate the Veteran "ha[d] been well except for knee pain and edema of the left leg."  The Board is confident this is not a scrivener's error, as the Veteran explicitly related that his left knee symptoms were considerably more severe at that time than those affecting his right.  

In connection with the instant claim, the Veteran was afforded a VA examination in October 2008.  The examiner confirmed the Veteran's diagnosis of osteoarthritis, but concluded the disability was unrelated to his service.  The Court found the examiner's reasoning inadequate, so the claim was remanded for the Veteran to undergo a second VA knee examination conducted in December 2010.  That examiner noted the Veteran was not currently receiving treatment of any kind for the right knee, but complained of pain at 6/10 intensity, with occasional weakness and swelling.  The examiner noted that nothing in the Veteran's service treatment records suggested knee problems of any kind, including records associated with his 1956 motor vehicle accident.  Moreover, examination notes cited private records from May 2009 in which the Veteran claimed a twenty year history of right knee pain, suggesting symptoms began over thirty years after the in-service accident.  The examiner indicated the Veteran's current osteoarthritis presented as most likely age-related.  In so finding, the examiner noted the lack of in-service knee treatment of any kind, and the dearth of evidence of knee problems until 1993, nearly four decades after the in-service accident.  

To date, no treating or examining provider has suggested the Veteran's current knee problems are etiologically related to any aspect of his active duty service, including the 1956 motor vehicle accident.  The record shows no significant evidence of symptoms manifest during service or within a year of separation, and there is no evidence the Veteran complained of symptoms for many decades after separation. There is no clinical evidence demonstrating the presence of arthritis within one year of separation from service. Further, the Veteran's assertions as to pain since service and the onset of his right knee problems has not been consistent, 1995 treatment records for his right knee indicate that he attributed his problems to a sprain two years prior, and subsequent treatment records do not include complaints of pain. Thus, his statements of continuity have limited probative value. 

Of record are statements by the Veteran that attribute his current right knee condition to his in service motor vehicle accident.  The Veteran's statements regarding the cause of his right knee condition are lay statements that purport to provide a nexus opinion.  The Board finds the Veteran's statements not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of arthritis of the right knee is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report pain, the question of the cause of that pain is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his right knee condition was caused are not competent evidence as to a nexus.  

As such, the record is altogether bare of any competent opinion linking the Veteran's current symptoms to his active service, to include the 1956 motor vehicle accident therein.  The Board finds instead that the December 2010 medical opinion is the most probative evidence of record with respect to the nexus question, and, as noted above, that opinion does not support the Veteran's contentions.  While the Board is sympathetic to the Veteran's current protestations of knee pain and his theory that symptoms relate to his 1956 motor vehicle accident in service, without objective medical evidence supporting this notion, the Board is unable to grant service connection in this case.  

In sum, the record does not support entitlement to service connection for a right knee disability on any basis.  In so finding, the Board has considered the applicability of the benefit of the doubt doctrine, but, as the preponderance of the evidence is against the claim, finds that it is not applicable in the instant appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).  The Veteran's claim for service connection must be denied. 


ORDER

Entitlement to service connection for a right knee disability is denied.  




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


